         Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 1 of 7
                   IN THE UNITED STATES DISTRICT COURT
                    OF APPEALS FOR THE SEVENTH CIRCUIT
                                                                  DOC NO
  Johnathan
      4
            L.   Franklin,                                     RECIU/FiLtD
                  Appellant,
   -vs-                                 Case No.17-cv-5ARapit 29 AM 10:33
  Joan- Hannula et al.,                                PETER OPNITNEEFR
                                                     CLERK US DIST
                                                           WI] UT. 'VI I
                 RULE 4. NOTICE OF APPEAL AS OF RIGHT

      Pro se plaintiff Johnathan L. Franklin, hereby appeals the
  orders entered on date July 25,2019 and decision entered folios-
      a timely 59(e) Motion dated April 20,2020.
  The U.S District Court has overlooked & misrepresented the facts
  of the case. In doing so, the U.S District Court has divided
  the case and its defendants overlooking the monkey in the middle
--games played by medical & security staff at the plaintiff's
, expenses & dellbeing,
                          STATEMENT OF CASE
 The plaintiff gas born filth deep pronation of the arches knodn
 as plantar fasciitis,consequently; childhood podiatrist prescribe
 orthotics & supreme cushion shoes particularly AirMax Nike.
 Therefore, plaintiff entered prison aith pre-existing condition.
 For the most part plaintiff oas accommodated being able to
 purchase Nike AirMax shoes through outside vendors Eastbay,
 Footlocker etc.. Shortly after being transferred from GBCI
 to SCI outside vendors sere cancelled out & contract vendors
 sere prisoners only option resulting in poor quality shoes.
 Plaintiff then das sent to Illinois Cook County /there I das
 born and gas again prescribed or (given a script) to purchase
 outside vendor shoes AirMax. Jail shoes are often poor quality
 every/there, except for dork release camp. Nevertheless, plaintiff
 return to SCI 2012 searing ACG Nike Airmax boots, that security
 confiscated stipulating my Illinois script had to be converted
 to Wisconsin SCI. Nurse practitioner Bentley prescribed AFOs
 shich caused nothing but pain and coupled /// NP Bentley bad
 bedside manners leads plaintiff to believe NP Bentley oas making
 a public spetacle of the plaintiff searing AFOs up to my knees
 replacing arch-supports and Airmax boots. In refusing to folios
 a supreme cushion course of treatment NP Bentley repeatedly
      Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 2 of 7
issued hard plastic AFOs RI hard bottom shoes adverse to
childhood prescriptions. NP Bentley caused the skin abrasions
ohich the U.S District Court has divided into a separate case.
This complaint stem from pain & physical injury derived from
the defendants glass ceiling treatment. NP Bentley then told
plaintiff it aould take 3 yrs, to never to repair the damaged
skin, NP Bentley then questioned my childhood prescription
therefore; plaintiff had mother to find old medical records
so I provided NP Bentley aith Komed address & medical number
to verify prescription. The childhood doctors informed parents
of the pain associated Rith the deep pronation as arch siell,back
& ankle aches excruciating.
Folloaing NP Bentley course of action Dr.Hannula referred pt.
to orthotic store. The defendants often issued permits for
special need shoes and aithout "no medical basis" confiscate
the medical boots. Jamie Barker confiscated pt. Dreg boots statin
pt. did not Rear them enough. Pt. wore Dreg boots & AFOs at
Rork as needed otheraise inmates must be seated at all times.
In sum,the defendants refusing to accept an effective treatment
ahich might caused jealousy of other inmates consequently caused
the plaintiff physical injury aarranting physical therapy for
back pain, dermatology for skin abrasions from (8) years of
defective treatment. The plaintiff °an a model magazine with
ambitions to aork Rith Nike all cancelled by the gross scars
on my legs & feet.
The plaintiff honestly feel NP Bentley course of treatment Ras
deliberately indifferent & gross negligent making a public
spectacle of plaintiff for any inmates seeking stylish shoes
to be deterred This U.S Court of Appeals found U.S District
Courts to error in alloaing prison health staff to rescind orders
aithout medical basis, The Ores boots could not be Rorn a/o
AF0s, and the AFOs damaged pt. skin, so shy aould I again accept
AFO & Dreg boots? Why Jamie Barker did not issue a nes pair
of fitted Dreg boots? The Court must observe the scars,fittings
described by the def,s as appropriate to see the markery being
made of the court. There is a legitimate need of orthopedic
shoes as commonly televised serving as a specialist for all,

                                  -2-
      Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 3 of 7
The offsite podiatrist Elliot took photographs of the blisters,
abrasions & scars derived from the state boots,AFOs & Drell boots.
Jamie Barker only offered the return of Dreg boots after civil
action ensued. The damage had been done over a course of 7-8
years. Evidently the Corea boots accompanyied /WO inserts leather
covered hard plastic AFOs al laces. The court must observe these
items to understand the comedy in the HSU manager Barker position
NP Bentley & Barker blamed security for the refusal to permit
supreme cushion shoes, honever; security admin. capt,Lundmark
stipulated security can't deny me shoes medically necessary
contradicting Barker. Further, the initial prescription of ortho-
 boots contradicts the rescinding of medical orders for ortho-
boots causing unaanton infliction of pain.
The plaintiff knoan this treatment of Airmax shoes & arch-support
since a kid and the defendants' deliberate indiffentness &
negligence resulted in personal injury ahich defendants are
liable. Their treatment caused irrepairable harm.
This honorable U.S Court of Appeals shall grant all damages
& reinstate all health permits, recommendations ahether implied
or directly issued prior.
I,Johnathan L. Franklin, declare under penalty of perjury that
the foregoing is true & correct to the best of my ability.
                                          Respectfully Submitted,
April 26, 2020
                                             OA.
                                          o nathan    rankling/347408
                                      anley Correctional Inst.0.3B-38
                                               100 Corrections Drive
                                              Stanley, WI 54768-6500

I certify a copy was served upon Attorney General via U.S Postal
service on date April 26, 2020
 Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 4 of 7




                                  Raising
                                   theosBar
                                  Foot Care        BY TRUDIE MITSCHANG

Dr. Ivar Roth is on a mission to change the very landscape of the foot
care industry. His Concierge Podiatry and Spa with its trademark "O.C.
Ped—i—cure" offers services that go well beyond beautification and pampering.
The breakthrough concept melds medical-grade safety and hygiene, advanced
podiatry care and the most luxurious pedicure treatments available.




                                                                                                                                  NO110A 021d
   The result? A revolutionary marriage of art and                    parties and pampering.
science showcased within a resort-inspired penthouse                     Concierge tackles all manner of foot care
 nestled in the heart of Newport Beach. In fact, the OC              dilemmas, from eradicating corns and callouses to
Ped-i-cure features a five-point evaluation by a podiatrist           banishing bunions and nail fungus. The unique practice
performed before or during the pedicure treatment.                   also offers a medically-safe pedicure performed by a
Dr. Roth explains, "Those five points include nail                    healthcare professional, ideal for diabetics, people with
deficiencies, skin health, circulation, fungus identifiers           vaacular problems, or anyone whose health condition
and foot alignment. Since we can                                                          raises concern.
take care Of any issues right here                                                           As you might imagine, Dr.
on site, clients can get everything                I've spent                             Roth is respected by patients and .
taken care of under one roof without               my whole life                          peers. He received both a Doctor
needing an appointment elsewhere."                                                        of Podiatric Medicine Degree from
   With proprietary treatments                     improving                              the Illinois College of Podiatric
that are unavailable anywhere else,                foot care                              Medicine and a Master of Public
Concierge Podiatry and Spa provides                                                       Health degree from the University
three levels of service, from an express           —this is what I                        of Illinois. Notably, he completed
 half hour treatment up to an hour-                was put on the                         a three-year residency in foot and
plus luxury service. The spa features                                                     ankle surgery at Mt. Sinai Hospital
the exclusive celebrity nail super star
                                                   Earth to do.
                                                                                          with world-renowned podiatrist Dr.
Debra Lippmann's line of nail care                                                        Lowell Well Sr., surgical training
products, in addition to the completely            — Ivar E. Roth, D.P.M/M.P.H.           available at that time to fewer than
vegan Dazzle Dry line for healthy,                  Concierge Podiatry and Spa            one percent of podiatrists.
long-lasting gel-like pedicures that                                                         With his one-of-a-kind concept
are safe for the nails. Concierge is also developing its             generating buzz throughout Orange County, Dr.
own line of foot creams and scrubs that are custom                   Roth seems poised to parlay his breakthrough idea
blended for each customer. Reflexology and massages                  into industry game-changer. Clearly, the medical
services round out the luxury treatments, while a soon-              innovator turned savvy entrepreneur is well on his way
to-open deck is sure to become a haven for private                   to fulfilling his lifelong destiny.


     495 Old Newport Blvd., Penthouse Suite #300, Newport Beach CA, 92663 I 949.650.1147
                                              conciergepodiatryspa.com
        Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 5 of 7

                                     Tr •




            Once predicted to

           become"the king
          of feet," Dr. Ivar
          Roth is on a mission
          to transform foot care,
          taking it from medical

               mainstay to

           innovative art form.




                             C)C0
                        <c3
                                                                       c
                                                                          c
                   •




                                                                              .0
                                                                              tic
                                                                          0,.4
                                                                          go,



c
    <dr


:6•14



            00,
                  tQl
01
, 26"
              t
0
        Cto,                    c,
                                                                   r- 0
            Case:
 Johnathan.T.,    3:17-cv-00562-wmc
               Franklin   11347408- Document #: 71 Filed: 04/29/20 Page 6 of 7
 Stan1eY CorrectionaiInet;#38738                      spiar
100 Corrections Drive                                27 APR 21320 F14     toR tsA
                                                   •
Stanley, WI 54768




                                         United States District Court
                                for the Western District of Wisconsin'
                                         45.
                                           0120 North Henry Street
                                                           WIsconsin 53703


                                                    4r14   '
                               53793-SS995
                                                                     -
                                                                                                          01
                                                                                                          to
                                                                                                          a.
                                                                                                          CO
                                                                                                          0
Case: 3:17-cv-00562-wmc Document #: 71 Filed: 04/29/20 Page 7 of 7




                                                                         : • (;):::'     •
                                                                                             ••
                                                                         -0-13aAo
                                                                         \ti5 CSO ‘13‘;:lci
                                                                                                    ogs
                                                                                                    A, 1?
                                                                                            -St:\
                                                                                 CYV-, i
                                                                                  I CYtk `30
